DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2, 5-14, and 16 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 01/31/2022 are acknowledged.  Claims 1, 8, and 11 are amended. Claims under consideration in the instant office action are claims 1-2, 5-14, and 16.
 Applicants' arguments, filed 01/31/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furitsu (EP 179788, already of record) in view of Holm (US 2008/0131503).
Furitsu teaches compositions comprising polymorphic crystals of 4-(3-chloro-4-(cyclopropylaminocarbonyl) aminophenoxy)-7-methoxy-6-quinolinecarboxamide (i.e. lenvatinib mesylate) (see abstract; paragraph 0016).  Regarding claims 1 and 2, Furitsu teaches such compositions comprising 2.5% of lenvatinib mesylate (10 mg of 400 mg, see Example 1) and 0.5 to 15% of sodium carbonate or sodium hydrogen carbonate, which results in a ratio of 5:1 to 1:6 (paragraphs 0058-0060, 0066).  Furitsu teaches diluents such as mannitol and crystalline cellulose (i.e. microcrystalline cellulose), which can be present in an amount of 37.2% for mannitol (153 mg of 411 mg) and 2.9% for crystalline cellulose (paragraph 0063, see Table 5).  Furitsu teaches disintegrants such as hydroxypropyl cellulose present in an amount of 0.1 to 30% (paragraph 0066).  Furitsu teaches lubricants such as talc and that lubricants can be present in an amount of 1.5% (6 mg of 411 mg) (paragraph 0065, see Table 5).  Regarding claim 13, Furitsu teaches such compositions in the form of a capsule (0077).
Furitsu does not teach the recited range of 1:1.5 to 1:5.  Furitsu does not teach the recited amounts of sodium carbonates, hydroxypropyl cellulose, and mannitol.  Furitsu does not teach sodium carbonate in the form of sodium bicarbonate.
Holm is drawn towards oral compositions, which can comprise crystalline actives (see abstract; paragraph 0036, 0059).  Holm teaches stabilizers including sodium salts, such as sodium carbonate and sodium bicarbonate (claim 21).  Holm teaches that such stabilizer can be formulated in a weight ratio ranging between about 0.1 to 1 and about 50 to 1 of salt compound to the active ingredient (paragraph 0039).  Holm teaches that as an example, calcium carbonate is used in an amount of at least 5% w/w of the pharmaceutical composition and even up to as much as about 70% w/w (paragraph 0039), and as a consequence it would follow that one of ordinary skill in the art would formulate other stabilizers in similar amounts.
It would have been obvious to one of ordinary skill in the art to formulate a composition comprising sodium carbonate in the form of sodium bicarbonate, as suggested by Holm, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since sodium carbonate in the form of sodium bicarbonate is conventionally used as a stabilizer as taught by Holm, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Even though the range for the component ratios as taught by Furitsu is not the same as the claimed ratios, Furitsu does teach an overlapping range of ratios, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of ratios is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize ratios in order to increase the stability of the composition.
The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Regarding the limitation wherein sodium bicarbonate is present in a range from 20 to 55%, by weight based on the total weight of the composition, Holm teaches that such stabilizer can be formulated in a weight ratio ranging between about 0.1 to 1 and about 50 to 1 of salt compound to the active ingredient (paragraph 0039).  Holm teaches that as an example, calcium carbonate is used in an amount of at least 5% w/w of the pharmaceutical composition and even up to as much as about 70% w/w (paragraph 0039), and as a consequence it would follow that one of ordinary skill in the art would formulate other stabilizers in similar amounts.  Even though the range for the concentration as taught by Holm is not the same as the claimed concentrations, Holm does teach an overlapping range of concentrations, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize concentrations in order to increase the stability of the composition.
Regarding the limitation wherein microcrystalline cellulose in an amount of from 20% to 65% by weight and mannitol in an amount of from 7% to 18%, Furitsu teaches diluents such as mannitol and crystalline cellulose (i.e. microcrystalline cellulose), which can be present in an amount of 37.2% for mannitol (153 mg of 411 mg) and 2.9% for crystalline cellulose (paragraph 0063, see Table 5).  Furitsu does not specifically teach the exact amounts claimed in instant claim 8.  However, it would be within the skill of an ordinary artisan to be able to modify the concentration in order to obtain the desired stability of the composition. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitation wherein low substituted hydroxypropyl cellulose in an amount of from 15% to 25% by weight, Furitsu teaches disintegrants such as hydroxypropyl cellulose present in an amount of 0.1 to 30% (paragraph 0066).  Even though the range for the concentration as taught by Furitsu is not the same as the claimed concentration, Furitsu does teach an overlapping range of concentration, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize concentrations in order to increase the stability of the composition.
Response to Arguments
Applicant argues that the selection of the claimed sodium bicarbonate in the claimed amounts leads to surprising and advantageous properties. Neither the amounts nor the advantages are suggested by Furitsu. Therefore, the formation of the claimed composition could not have been obvious to a worker of ordinary skill in the art.  The Examiner respectfully disagrees since Holm teaches that as an example, calcium carbonate is used in an amount of at least 5% w/w of the pharmaceutical composition and even up to as much as about 70% w/w (paragraph 0039), and as a consequence it would follow that one of ordinary skill in the art would formulate other stabilizers in similar amounts.  Even though the range for the concentration as taught by Holm is not the same as the claimed concentrations, Holm does teach an overlapping range of concentrations, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize concentrations in order to increase the stability of the composition.  Regarding the advantages of sodium bicarbonate, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
Applicant also argues that Holm is not properly combined with Furitsu nor does it teach or suggest the claimed amounts or advantages of the presently claimed invention.  The Examiner respectfully disagrees since Furitsu and Holm are both drawn towards compositions comprising crystal actives (see abstracts).  

Conclusion
Claims 1-2, 5-14, and 16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629